Case 4:13-cv-14137-LVP-MJH ECF No. 291 filed 05/11/20         PageID.3127       Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 GERALD ACKERMAN and
 MARK SHAYKIN,

              Plaintiffs,
                                               Civil Case No. 13-14137
 v.                                            Honorable Linda V. Parker

 HEIDI WASHINGTON,

           Defendant.
 _________________________/

  OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
   DEFENDANT’S MOTION TO STRIKE [ECF NO. 275] AND DENYING
   WITHOUT PREJUDICE PLAINTIFFS’ MOTION FOR ATTORNEYS’
                     FEES [ECF NO. 273]

       This matter is presently before the Court on Plaintiffs’ request for attorneys’

 fees (ECF No. 273) incurred in connection with their “meat and dairy” claim,

 which proceeded to trial and resulted in a decision in favor of Plaintiffs and against

 Defendant on January 30, 2020. Defendant has appealed that decision. Defendant

 has filed a motion to strike Plaintiffs’ motion because it is untimely and was filed

 without first seeking concurrence. (ECF No. 275.) Alternatively, Defendant’s ask

 the Court to stay the motion or deny it without prejudice in light of Defendant’s

 pending appeal. The Court concludes that it should stay the resolution of

 Plaintiffs’ fee request until the Sixth Circuit resolves Defendant’s appeal.
Case 4:13-cv-14137-LVP-MJH ECF No. 291 filed 05/11/20           PageID.3128     Page 2 of 3




       The Advisory Committee Note to the 1993 Amendments to Rule 54 of the

 Federal Rules of Procedure provides, in relevant part:

              If an appeal on the merits of the case is taken, the court
              may rule on the claim for fees, may defer its ruling on the
              motion, or may deny the motion without prejudice,
              directing under subdivision (d)(2)(B) a new period for
              filing after the appeal has been resolved. A notice of
              appeal does not extend the time for filing a fee claim
              based on the initial judgment, but the court under
              subdivision (d)(2)(B) may effectively extend the period
              by permitting claims to be filed after resolution of the
              appeal.

 In some cases, ruling on a motion for attorneys’ fees prior to the appeal decision is

 the most efficient approach. It allows for any appeal relating to fees to be

 considered with the merits of the case. Where “the claim for fees involves

 substantial issues or is likely to be affected by the appellate decision, the district

 court may prefer to defer consideration of the claim for fees until after the appeal is

 resolved.” Fed. R. Civ. P. 58 Advisory Committee Notes 1993.

       In this case, if Plaintiffs prevail on appeal, they will be entitled to additional

 fees for time spent on the appeal. Mich. Bldg. & Constr. Trades Council, AFL-

 CIO v. Snyder, No. 11-13520, 2012 WL 1893516, at *2 (E.D. Mich. May 23,

 2012) (citing Dowling v. Litton Loan Servicing LP, 320 F. App’x 442, 450 (6th

 Cir. 2009) (“Where a statute provides for an award of attorney’s fees to a

 prevailing party, ‘reasonable appellate fees may [also] be awarded to [the]

 prevailing part[y].’ ” (citation omitted)). On the other hand, if Defendant prevails
                                             2
Case 4:13-cv-14137-LVP-MJH ECF No. 291 filed 05/11/20           PageID.3129     Page 3 of 3




 on appeal in whole or in part, the ruling will impact Plaintiffs’ ability to recover

 their full attorneys’ fees. As Plaintiffs’ claim for fees is likely to be affected by the

 appellate decision, delaying resolution of the claim serves the interest of judicial

 economy.

       Accordingly,

       IT IS ORDERED that Defendant’s motion to strike Plaintiffs’ request for

 attorneys’ fees (ECF No. 275) is GRANTED IN PART AND DENIED IN

 PART.

       IT IS FURTHER ORDERED that Plaintiffs’ request for attorneys’ fees

 (ECF No. 273) is DENIED WITHOUT PREJUDICE.

       IT IS SO ORDERED.

                                                  s/ Linda V. Parker
                                                  LINDA V. PARKER
                                                  U.S. DISTRICT JUDGE

  Dated: May 11, 2020




                                             3
